DECISION
Relator, Charles D. Green, Sr., commenced this original action requesting a writ of mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate its order denying him compensation for permanent total disability ("PTD"), and to issue an order that complies with State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St. 3d 203, and State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St. 3d 167.
Pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law.  (Attached as Appendix A.)  In her decision, the magistrate determined that, by citing the evidence on which it relied and providing a brief explanation of its reasoning in denying PTD, the commission satisfied its obligation under Noll, supra.  The magistrate also determined that the commission did not abuse its discretion in noting that relator's work history as a corrections guard would assist him in working as a surveillance system monitor.
Relator has filed objections to the magistrate's decision, essentially rearguing those matters addressed by the magistrate.  For the reasons set forth in the magistrate's decision, the objections are overruled.  The commission identified the evidence demonstrating that relator was capable of performing sustained remunerative employment consistent with certain limited job titles.  The commission provided a brief explanation for why it denied PTD compensation based on that evidence.  This complies with the requirements under Noll, supra.
Following an independent review of this matter, we find that the magistrate has properly determined the pertinent facts and applied the appropriate law to those facts.  Therefore, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the magistrate's decision, we deny the requested writ of mandamus.
Objections overruled;
Writ of mandamus denied.
PETREE, J., concurs.
TYACK, P.J., dissents.